          Case 1:19-cr-00621-RA Document 69
                                         68 Filed 04/12/21 Page 1 of 2




11 Broadway · Suite 615 · New York, NY 10004 · 125 Half Mile Road · Suite 200 · Red Bank, NJ 07701
     T: 646.253.0583 · F: 646.224.9618 · C: 732.642.0598 ·E: JEC@cistarolawfirm.com
                                       www.cistarolawfirm.com
_____________________________________________________________________________

                                          April 12, 2020
Sent Via ECF
                                                                               Application granted.
The Honorable Ronnie Abrams
United States District Court                                                   SO ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007                                                             _____________________
                                                                               Ronnie Abrams, U.S.D.J.
                          Re: USA v. Edoel Guerrero, et al. 19 Cr. 621         April 12, 2021

Dear Judge Abrams:

       We represent Edoel Guerrero in the above-captioned matter. Mr. Guerrero is currently
scheduled to surrender to Bureau of Prisons (BOP) on April 21, 2021, but is requesting an
extension of time of two months to surrender. Mr. Guerrero recently learned that his girlfriend is
pregnant with his child: he would like to attend the initial doctors’ appointments and sonograms.
The first month is critical for a pregnant woman and especially a woman with an auto-immune
disorder. Sadly, he will miss the birth of his first child while he’s incarcerated. The Government
consents to this request for an extension and Pre-Trial Services takes no position.

       Additionally, Mr. Guerrero has not been vaccinated as he does not qualify at this time.
He hopes to be vaccinated before serving his sentence. As you are aware, the Corona virus
continues to spread rapidly throughout the prisons: the BOP does not always follow CDC
protocols and inmates do not always receive proper medical attention when afflicted with this
deadly disease. For example, approximately two months ago, an inmate suffered for weeks at
the MDC and ultimately died from lack of proper medical attention.

        Lastly, Edoel is working very hard to save money to support his pregnant girlfriend and
his disabled mother while he is incarcerated. He is taking full financial responsibility and is
making preparations to provide for his family while he serves his sentence.
          Case 1:19-cr-00621-RA Document 69
                                         68 Filed 04/12/21 Page 2 of 2




11 Broadway · Suite 615 · New York, NY 10004 · 125 Half Mile Road · Suite 200 · Red Bank, NJ 07701
     T: 646.253.0583 · F: 646.224.9618 · C: 732.642.0598 ·E: JEC@cistarolawfirm.com
                                       www.cistarolawfirm.com
_____________________________________________________________________________

       If you have any questions or concerns, please do not hesitate to contact me. Thank you
for your time and consideration.



                                                     Very truly yours,

                                                            /S/
                                                     Jacqueline E. Cistaro
                                                     David K. Bertan


cc:    Assistant United States Attorney Alexandra Rothman (via electronic mail and ECF)
       Pre-Trial Services Officer Erin Cunningham (via electronic mail and ECF)
